                                           Case 5:20-cv-02153-NC Document 25 Filed 06/19/20 Page 1 of 4




                                   1
                                   2
                                   3
                                   4
                                   5
                                   6
                                   7                                 UNITED STATES DISTRICT COURT
                                   8                           NORTHERN DISTRICT OF CALIFORNIA
                                   9
                                  10     STEVEN L. LOMBARDO and LIFE
                                         FORCE TRUST,                                   Case No. 20-cv-02153-NC
                                  11
                                                       Plaintiffs,
                                  12                                                    ORDER TO SHOW CAUSE WHY THE
Northern District of California
 United States District Court




                                                 v.                                     COURT HAS SUBJECT MATTER
                                  13                                                    JURISDICTION OVER THIS CASE
                                         MERCHANTILE RESOURCE GROUP,                    AND WHETHER SERVICE IS PROPER
                                  14     INC, and CHOCTAW INDIAN ASSET
                                         RECOVERY TRUST dba CHOCTAW
                                  15     MANAGEMENT GROUP
                                  16                   Defendants.
                                  17          Plaintiffs Steven Lombardo and Life Force Trust (LFT) filed a complaint against
                                  18   defendants Merchantile Resource Group, Inc (MRG) and Choctaw Management Group
                                  19   (CMG) with claims for breach of contract and breach of fiduciary duty. Dkt. No. 1.
                                  20   Plaintiffs state that this Court has subject matter jurisdiction on diversity grounds under 28
                                  21   U.S.C. § 1332. Id. at 6.
                                  22          The Complaint does not identify the citizenship of every defendant, nor does it
                                  23   make clear that the amount in controversy exceeds $75,000. Dkt. No. 1. The Court also
                                  24   has doubts as to whether service was proper and defendants are on notice of this action.
                                  25   Therefore, plaintiffs are hereby ORDERED TO SHOW CAUSE: (1) why the Court has
                                  26   subject matter jurisdiction given that Sanchez’s citizenship is not clear and given that the
                                  27   amount in controversy seems too low, and (2) whether defendants were served and are on
                                  28   notice. A written response to the Court’s concerns must be filed by July 2, 2020.
                                           Case 5:20-cv-02153-NC Document 25 Filed 06/19/20 Page 2 of 4




                                  1    I. BACKGROUND
                                  2           Plaintiff Life Force Trust (LFT) is an estate planning trust whose trustee is Plaintiff
                                  3    Steven Lombardo. Dkt. No. 1 at 7. Defendant Choctaw Management Group (CMG) is an
                                  4    estate planning trust whose trustee is David Sanchez. Id. Lombardo and Sanchez formed
                                  5    Mercantile Resource Group (MRG), a West Indies corporation with its principal place of
                                  6    business in Georgia, to share ownership and responsibilities for 82 securities bonds. Id. at
                                  7    6. Lombardo is a citizen of California. Dkt. No. 1 at 6. Sanchez’s citizenship is unclear.
                                  8    Dkt. No. 1.
                                  9           Plaintiffs consented to the jurisdiction of a magistrate judge under 28 U.S.C. §
                                  10   636(c); defendants have not appeared in the case and have not consented or declined
                                  11   magistrate jurisdiction. Dkt. No. 8.
                                  12   II. DISCUSSION
Northern District of California
 United States District Court




                                  13          a. Subject Matter Jurisdiction
                                  14          Federal courts are courts of limited jurisdiction. Diversity jurisdiction applies to all
                                  15   civil actions where the amount in controversy exceeds $75,000 and the case is between
                                  16   citizens of different states. 28 U.S.C. § 1332(a)(1). The party asserting subject matter
                                  17   jurisdiction has the burden of proving its existence. Robinson v. United States, 586 F.3d
                                  18   683, 685 (9th Cir.2009). At any time, the Court may dismiss a complaint for lack of
                                  19   subject matter jurisdiction sua sponte under Rule 12(b)(6). Sparling v. Hoffman Constr.
                                  20   Co., 864 F.2d 635, 638 (9th Cir. 1988).
                                  21          For purposes of determining diversity jurisdiction, a trust has the citizenship of its
                                  22   trustee or trustees. Johnson v. Columbia Props. Anchorage, LP, 437 F.3d 894, 899 (9th
                                  23   Cir. 2006). Here, both plaintiffs are citizens of California because Lombardo is domiciled
                                  24   in California, and Life Force Trust carries its trustee Lombardo’s citizenship. However,
                                  25   defendant CMG’s citizenship is unclear. Defendant CMG is a trust, whose citizenship
                                  26   hinges on its trustee Sanchez’s citizenship, but the Complaint lacks information on
                                  27   Sanchez’s citizenship.
                                  28          Additionally, diversity jurisdiction requires the amount in controversy to exceed
                                                                                  2
                                           Case 5:20-cv-02153-NC Document 25 Filed 06/19/20 Page 3 of 4




                                  1    $75,000. 28 U.S.C. 1332(b). The amount in controversy is determined based on the
                                  2    allegations of the complaint. See St. Paul Mercuty Indem. Co. v. Red Cab Co., 303 U.S.
                                  3    283, 289 (1938). Conclusory allegations regarding the amount in controversy are
                                  4    insufficient. Matheson v. Progressive Specialty Ins. Co., 319 F.3d 1089, 1090–91 (9th Cir.
                                  5    2003). The 2013 contract attached to the complaint values the bonds at “[a] historic value
                                  6    of $200 to $300 each as collectibles.” Dkt. No. 1-1 at 3. Nevertheless, plaintiffs value the
                                  7    bonds at $1,000 each in the complaint. Dkt. No. 1 at 6. The Court is not convinced that
                                  8    the value of the bonds has increased from $300 to $1,000, more than threefold, even
                                  9    accounting for inflation. There is no apparent basis for the $1,000 valuation. The alleged
                                  10   amount in controversy here seems conclusory and therefore insufficient.
                                  11   b. Service of Process
                                  12          A U.S. District Court applies the law of the state in which it is located when
Northern District of California
 United States District Court




                                  13   determining sufficiency of service. See Fed. R. Civ. P. 4(e). Here, the Court analyzes the
                                  14   sufficiency of the service under California law. Id. California Civil Procedure Code §
                                  15   415.20(b) states that personal service must be attempted with “reasonable diligence before
                                  16   substitute service is appropriate.” Cal. Civ. Proc. Code § 415.20(b).
                                  17          The Court is not convinced that plaintiffs exercised reasonable diligence in attempts
                                  18   to serve defendants. The first and only occasion of service happened on April 1, 2020.
                                  19   Dkt. No. 9. The Proof of Service is confusing: the process server did not check the
                                  20   personal service box but crossed out “personally” and wrote “United Kingdom” as the
                                  21   place of service. Dkt. No. 9-1. The process server then checked the box which said he
                                  22   served the summons on Clifford Wilkins, who is designated to accept service of process on
                                  23   behalf of defendants. Id. The process server also checked the “Other (specify)” box and
                                  24   wrote “served via electronic mail.” Id. Later, Clifford Wilkins signed a “Declaration of
                                  25   Receipt for Service of Process,” which states, “I forwarded [the two summons and
                                  26   complaints] to the last known address which [the agent for service of process for
                                  27   defendants] has for [defendants].” Dkt. No. 9 at 2. In the declaration, however, no service
                                  28   address was listed and Clifford Wilkins did not specify where he forwarded the summons
                                                                                 3
                                           Case 5:20-cv-02153-NC Document 25 Filed 06/19/20 Page 4 of 4




                                  1    and complaint. Dkt. No. 9-1. Throughout April 2020, Clifford Wilkins filed multiple
                                  2    declarations to support default judgment and to reaffirm his receipt of service of process
                                  3    for the defendants. Dkt. Nos. 11, 16, 17. On June 9, 2020, there appears to be an amended
                                  4    Proof of Service, which specified that the previous April 1, 2020 service on Clifford
                                  5    Wilkins was only done electronically, and that Clifford Wilkins lives in the United
                                  6    Kingdom. Dkt. No. 21-2. On June 18, 2020, plaintiffs filed two more affidavits to
                                  7    reaffirm Clifford Wilkins’s receipt of service of process for the defendants. Dkt. Nos. 23,
                                  8    24. The two affidavits add Clifford Wilkins’s UK address, but still do not mention
                                  9    defendants’ last known address. In short, the entire service of process is comprised of
                                  10   emailing the summons and complaint to Clifford Wilkins at wilkins@hecapitol.com on
                                  11   April 1, 2020, and Clifford Wilkins saying that he forwarded the documents to defendants’
                                  12   last known address. Dkt. Nos. 21-1, 21-2.
Northern District of California
 United States District Court




                                  13          The Court finds it odd that plaintiffs never mention defendants’ last known address
                                  14   while they belabor on how the summons and complaint have been forwarded to the
                                  15   defendants. Accordingly, the Court finds that Lombardo and Life Force Trust have not
                                  16   met the standards of service required by Cal. Civ. Proc. Code § 415.20(b). The Court
                                  17   extends the time for service for an additional 30 days. Plaintiffs may submit a new proof
                                  18   of service by July 18, 2020. If no new proof of service is submitted by that time, the Court
                                  19   will recommend dismissal of this case without prejudice under Fed. R. Civ. P. 4(m).
                                  20   III. CONCLUSION
                                  21          The Court hereby ORDERS plaintiffs to show cause (1) why this Court has subject
                                  22   matter jurisdiction over this case, and (2) whether defendants were served and are on
                                  23   notice. A written response to the Court’s concerns must be filed by July 2, 2020. If no
                                  24   satisfactory response is filed, the undersigned will recommend that this case be dismissed
                                  25   for lack of jurisdiction.
                                  26      IT IS SO ORDERED.
                                  27   Dated: June 19, 2020                      _____________________________________
                                                                                   NATHANAEL M. COUSINS
                                  28                                               United States Magistrate Judge
                                                                                 4
